                      UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


SQUEAKY GATE, INC.,

      Plaintiff,

v.                                             CASE NO. 8:18-cv-2382-T-02SPF

OHIO SECURITY INSURANCE COMPANY,
CELLPHONE MD LLC, LOUIS GARCIA
FABUCCI, and SHEILA DAMARIS
PEREZ SUAREZ,

      Defendants.
                                         /


                                   ORDER

      Upon due consideration of Plaintiff’s Motion to Remand (Dkt. 16),

Defendants’ Response in Opposition (Dkt. 20), and the entire file, the Court

concludes that remand should be granted.

      This case was timely removed on grounds of diversity of citizenship based

on the asserted fraudulent joinder of the three Florida Defendants: Fabucci, Suarez

and Cellphone. The removing Defendant, Ohio Security Insurance Company

(Ohio), is a New Hampshire company with its principal place of business in

Boston, Massachusetts.
      In Count I of the four-count complaint, Plaintiff alleges a breach of contract

claim against Ohio for its denial of coverage for a “loss” of commercial property

damage caused by fire. The fire occurred on October 12, 2017, in a retail space

leased by Fabucci and Suarez, individually and doing business as Cellphone. The

landlord Plaintiff alleges in the remaining three counts that these tortfeasor

Defendants were negligent for, among other things, storing combustible and

hazardous materials close to a heat source.1

      Fraudulent misjoinder occurs when a plaintiff purposefully attempts to

defeat removal by joining together claims against two or more defendants where

the presence of one would defeat removal and where there is no sufficient factual

nexus among the claims to satisfy permissive joinder. See Bryan v. Lexington Ins.

Co., No. CA-06-0225-C, 2006 WL 2052524 (S.D. Ala. July 20, 2006); Federal

Ins. Co. v. Tyco Int’l Ltd., 422 F.Supp.2d 357, 378-79 (S.D. N.Y. 2006). Under

the permissive joinder rule, claims are properly joined only if they “aris[e] out of

the same transaction, occurrence, or series of transactions or occurrences” and

share a common “question of law or fact.” Fed. R. Civ. P. 20(a)(2).




      1
         Count II seeks damages against Fabucci, Count III against Suarez, and Count IV
against Cellphone.

                                          -2-
        As one court has observed, “Rule 20 refers to the same transaction or

occurrence not to similar transactions or occurrences.” Hartley v. Clark, No.

3:09-cv-559-RV-EMT, 2010 WL 1187880, at *3 (N.D. Fla. Feb. 12, 2010)

(emphasis added), Report and Recommendation adopted at 2010 WL 1187879

(N.D. Fla. Mar. 23, 2010). Unquestionably, all claims for relief in the instant

complaint stem from the same occurrence – the fire that took place in October

2017.

        The second part of Rule 20 has also been satisfied. The question of fact

common to all Defendants arises from one discrete occurrence: a fire in Tampa.

The breach of contract claim involves facts surrounding the fire to determine

whether the loss was covered. The three negligence counts necessarily require

resolution of the facts regarding how the fire occurred. Thus, the claims against

Ohio and the three local Defendants require proof of the same set of facts.

        The claims are permissibly joined pursuant to Rule 20. The Defendant

tortfeasors were not fraudulently joined to defeat diversity jurisdiction. Three of

the Defendants and the Plaintiff are citizens of Florida and therefore complete

diversity is lacking.2

        2
          28 U.S.C. §§ 1332, 1441(b) (2) (“A civil action . . . may not be removed
if any of the parties in interest properly joined and served as defendants is a citizen
of the State in which such action is brought.”).
                                          -3-
      ACCORDINGLY, it is ORDERED AND ADJUDGED that Plaintiff’s

motion to remand (Dkt. 15) is granted. The Clerk is directed to remand this case

to the Thirteenth Judicial Circuit in and for Hillsborough County, Florida, and,

after remand is effected, to close the case.

      DONE AND ORDERED at Tampa, Florida, on November 8, 2018.



                                   s/William F. Jung
                                 WILLIAM F. JUNG
                                 UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




                                          -4-
